Citation Nr: 0904215	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from November 1964 to August 
1966; he also had a period of active duty for training from 
June 25, 1967 to July 8, 1967.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas that, in part, denied the 
appellant's claims of entitlement to service connection for 
tinnitus and bilateral hearing loss.

In September 2007, a videoconference hearing was held between 
San Antonio, Texas and the Board in Washington, DC before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The Board remanded the case in January 2008.  The case has 
now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The right hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

2.  The left hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

3.  Bilateral hearing loss and tinnitus were first manifested 
many years after active service and were not the result of 
any in-service disease or injury, to include acoustic trauma. 

4.  The appellant has not submitted competent medical 
evidence of any nexus between his current bilateral hearing 
loss or his tinnitus and any disease or injury related to any 
in service event or occurrence.


CONCLUSIONS OF LAW

1.  The appellant does not have hearing loss in either ear 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The appellant does not have tinnitus that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he currently suffers from 
bilateral hearing loss due to noise exposure while on active 
duty.  The appellant testified during his September 2007 
Board videoconference hearing that he had not had any 
problems with hearing loss or tinnitus prior to his entry 
into service.  He said that he had noticed some hearing loss 
when he left service and that the ringing in his ears started 
in approximately 1998.  He further testified that while he 
was in service he was exposed to acoustic trauma from his 
proximity to C-130 airplanes, as well as other incoming 
aircraft and that he was not provided with hearing 
protection.  The appellant also testified that his 
occupational history after service included 30 years of 
working in a textile mill and that he had had a hearing test 
done every year there.  

The appellant has also submitted written statements about his 
exposure in service to very loud diesel generators.  He 
maintains that his tinnitus and hearing loss are related to 
the exposure to acoustic trauma from these generators as well 
as to jets and other aircraft.

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in November 2004 (prior to the initial AOJ decision in 
this matter).  This document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection.  The letter informed the appellant of what 
evidence was required to substantiate the service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his hearing loss and tinnitus service connection claims.

Although the appellant has not been afforded a VA medical 
examination in connection with his two claims, the Board 
concludes that one is not necessary.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  As set forth in more detail below, the 
service medical records show that the appellant's hearing 
acuity was normal at the time of his separation from service 
and he denied having hearing loss.  Additionally, the record 
does not show that either his hearing loss or his tinnitus 
was present during service or on a continuous basis 
thereafter.  Finally, the record on appeal contains no 
competent evidence that the appellant currently has a hearing 
loss disability for VA compensation purposes.  Under these 
circumstances, an examination or opinion is not necessary.  
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing the four elements to consider 
in determining whether a VA medical examination must be 
provided). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records.  VA and private medical treatment 
records were also obtained and associated with the claims 
file.  The results of employer and VA audiometric testing are 
of record.  The appellant was able to present testimony 
during a Board videoconference hearing conducted in September 
2007.  The appellant was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  In May 2008, the 
appellant submitted a written statement in which he indicated 
he had no further information to submit.  Therefore, there is 
no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in a letter dated in March 2006.  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.

Even if complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores utilizing recorded Maryland CNC word lists 
are less than 94 percent.  38 C.F.R. § 3.385.  (The evidence 
of record in this case does not contain the reports of any 
speech recognition ability testing utilizing recorded 
Maryland CNC word lists.)

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, "when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The Court held that the threshold for normal hearing is from 
0 to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  
The Court further held that 38 C.F.R. § 3.385 operates only 
to establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

The appellant submitted a VA Form 21-526 in September 2002; 
he did not report any problems with hearing loss or tinnitus.  
The appellant did not submit a claim for hearing loss or 
tinnitus until September 2004.

Review of the appellant's service treatment records included 
the February 1964 preinduction examination that had 
audiometric testing.  The pure tone thresholds, in decibels, 
and corrected to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
5
5
0

The appellant's service medical treatment records did not 
include any complaints of, diagnosis of, or treatment for 
tinnitus or hearing loss.  The appellant's exit from service 
examination was conducted in August 1966, and this 
examination also included audiometric testing.  The appellant 
made no complaint concerning hearing loss or tinnitus.  The 
pure tone thresholds, in decibels, and corrected to ISO 
(ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
5
LEFT
15
10
10
N/A
5

Comparison of the two sets of audiometric testing reveals 
that the appellant's hearing was essentially normal in both 
instances and that there were no increases or decreases of 
more than five decibels at any of the frequencies.  

Audiometric testing was performed by the appellant's employer 
nine times between November 1975 and October 1987.  The 
appellant denied the presence of tinnitus in September 1985, 
and in October 1986.  The pure tone thresholds, in decibels, 
for the October 1987 testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
10
10
0
0
15

The appellant underwent audiometric testing in a VA 
outpatient clinic in March 2004; he reported experiencing 
intermittent tinnitus.  The puretone threshold results, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
25
30
LEFT
25
35
15
25
30

In order for service connection to be warranted for a claimed 
condition, there must be evidence of a present disability 
that is attributable to a disease or injury incurred during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The appellant himself has provided several hearing test 
reports dated between 1975 and 1987 that indicate he did not 
have any hearing loss or tinnitus.  The absence of any 
evidence of any hearing loss in either ear in the appellant's 
service treatment records and the absence of any clinical 
findings of hearing loss until years after his separation 
from service constitutes negative evidence tending to 
disprove the claim that the appellant incurred any such 
condition during his active service; the same holds true for 
the tinnitus claim.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact.  

The Board has considered the appellant's testimony and 
written statements submitted in support of his arguments that 
he has hearing loss and tinnitus as a result of his service.  
To the extent that his statements represent evidence of 
continuity of symptomatology, without more, the appellant's 
statements are not competent evidence of a diagnosis of 
hearing loss or tinnitus, nor do they establish a nexus 
between a medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The regulation also 
allows a finding of a hearing disability when speech 
recognition scores using the Maryland CNC test are less than 
94 percent, but no such results are of record.

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has arguably shown exposure to acoustic trauma in-service, 
the audiometric testing conducted by the VA, in March 2004, 
revealed that the appellant's hearing in his right ear does 
not demonstrate any pertinent level of 40 decibels or 
greater, or three levels greater than 25 decibels; in 
addition no speech recognition score less than 94 percent is 
of record.  Likewise, the appellant's hearing in his left ear 
does not demonstrate any pertinent level of 40 decibels or 
greater, or three levels greater than 25 decibels and a 
speech recognition score less than 94 percent is not of 
record.  Accordingly, there is no evidence that the appellant 
currently has any right or left hearing loss disability that 
meets the criteria set forth in 38 C.F.R. § 3.385.  
Therefore, the appellant's claim for service-connected 
disability benefits for right or left hearing loss cannot be 
granted.  

The appellant's tinnitus claim also fails to meet the 
requirements of evidence of a service-connected disease or 
injury and evidence of a present disability which is 
attributable to such disease or injury.  The appellant has 
not submitted any competent evidence that provides a nexus 
between any incident of his service and his current tinnitus.  
In the absence of any evidence tending to show continuity of 
symptomatology or a competent medical opinion as to a nexus 
between the claimed tinnitus and service, the claim for 
tinnitus cannot be granted.

Based on the totality of the evidence of record, including 
the service treatment records, the reports of private and VA 
medical treatment, and the reports of employer and VA 
audiometric testing, the Board finds that the preponderance 
of the evidence is against the appellant's service connection 
claims.  The Board concludes that the weight of the 
"negative" evidence, principally in the form of the service 
treatment records (which do not document any in-service 
hearing loss or tinnitus), employer audiometric evidence that 
the claimed disorders were not documented by 1987 (more than 
twenty years after service) and the lack of any competent  
medical opinion finding some etiologic nexus between the 
current tinnitus and bilateral hearing loss and service 
exceeds that of the "positive" evidence of record, which 
basically amounts to the appellant's contentions.  The lack 
of any evidence of symptoms or clinical findings until many 
years after the appellant's 1966 separation from service is 
itself evidence which also strongly suggests that no claimed 
hearing loss condition or tinnitus is traceable to disease or 
injury in service.  

Again, the Board is cognizant of the appellant's own 
statements to the effect that he experiences tinnitus and 
bilateral hearing loss that is due to things he experienced 
during his active service.  However, the evidence does not 
indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for tinnitus and bilateral 
hearing loss.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's bilateral 
defective hearing and his tinnitus were first shown years 
after service and are not related to service.  Nor may 
service connection be presumptively granted for sensorineural 
hearing loss first shown years after service.  38 C.F.R. 
§§ 3.307, 3.309.  Therefore, bilateral hearing loss and 
tinnitus are not shown by the evidence of record until many 
years after service and the appellant has not submitted 
competent medical evidence showing that he currently has 
bilateral hearing loss and/or tinnitus linked to exposure to 
acoustic trauma in service or any other incident of service.

The Board concludes that the evidence presented for and 
against the claims for bilateral hearing loss - whether on a 
direct basis or a presumptive basis- and tinnitus is not in 
approximate balance such that a grant of either requested 
benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus and headaches is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


